DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 18, the claim limitation “…the first load and; and…” should be “…the first load; and…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 13-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 13, the claim limitation “…a predetermined limit voltage…” should be “…the predetermined limit voltage…” according to antecedent basis requirement if referring back to previously defined “predetermined limit voltage” in claim 
	Dependent claims 14 and 15 are also rejected at least the same reason as rejected independent claim 8 as stated above because the dependent claims 14 and 15 are depending on the rejected independent claim 8. 
	Regarding claim 14, the claim limitation “…when the battery is at a first level…” is not clear because the claim doesn’t clearly specify what level of the battery; Is the claim limitation supposed to be “…when the voltage level of the battery is at a first level…”?
Regarding claim 16, the claim limitation “…the voltage level of the battery…” is not clear because there is insufficient antecedent for the claim limitation “voltage level of the battery”.
Regarding claim 20, the claim limitation “…wherein one of one end…” should be “…wherein one of the one end…” according to antecedent basis requirement if referring back to previously defined “one end”; otherwise the claim should clearly define the differences.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linkhart et al. (2009/0033154) (hereinafter “Linkhart”).
Regarding claim 1, Linkhart discloses an uninterruptible power supply system (Fig.3 or 4, please refer to the whole reference for detailed) connected to a grid (grid connected to 320), the system comprising: a first converter (364) configured to convert alternate current (AC) voltage of the grid to direct current (DC) voltage (DC voltage between 364 and 368); a second converter (368) connected in series with the first converter, wherein the second converter is configured to convert the DC voltage output from the first converter to AC voltage and to transmit the AC voltage to a load (328 or 332); an energy storage system (372) including a battery, wherein the energy storage system is electrically connected to a node between the first converter (364) and the second converter (368) for charging and discharging the node; a programmable logic controller (PLC, please refer to at least ¶ 69 and 70) configured to receive an operating state of each of the first and second converters (please refer to at least ¶ 69 and 70, if the rectifier 364 or inverter 368 fails and power is available on the internal bypass input…PLCs manage the interlocking and switching requirements to allow multiple modes of operation of the UPS…”, where an operating state of each of the first and second converters is the state of the rectifier 364 or inverter 368 (normal or abnormal (fail) state)), and to control an operation of the uninterruptible power supply system (switching multiple modes as stated in at least ¶ 69 and 70, please refer to the whole reference for the meaning of multiple modes) based on the received operating state, wherein the PLC is configured to determine an operating mode of the energy storage system (operating mode of the battery 372, which is for charging, discharging or not using the battery) based on the received operating states of the first and second converters (according to at least ¶ 69 and 70, the PLC is configured to determine a bypass mode if the rectifier 364 or inverter 368 is failed, which means the PLC is configured to determine the operating mode of the battery based on the operating states of the first and second converters).
Regarding claim 6, Linkhart discloses when the PLC determines that the operating state of the second converter (368) is abnormal, the PLC is configured to stop the uninterruptible power supply system, and to connect the grid to the load (according to at least ¶ 69, the PLC is configured to determine a bypass mode, which is used to connect the grid to the load, if the rectifier 364 or inverter 368 is failed).

8.	Claims 8, 13, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (2011/0215649) (“Min”).
Regarding claim 8, Min discloses an uninterruptible power supply system (Fig.1, please refer to the whole reference for detailed) connected to a grid (grid which is connected to 2 and 3), the system comprising: a first converter (10) configured to convert alternate current (AC) voltage of the grid to direct current (DC) voltage (¶ 37); a second converter (30)  connected in series with the first converter (10), wherein the second converter is configured to convert the DC voltage output from the first converter to AC voltage and to transmit the AC voltage to a load (4 and/or load connected to 3); a battery (40) electrically connected to a node (N1) between the first converter and the second converter for charging and discharging the node; and a third converter (50 and 60) disposed between and connected to the battery and the node and configured to vary a magnitude of DC voltage across the third converter (please refer to information related to Fig.3 for varying DC link voltage (Vlink)); wherein the third converter is configured to, when a voltage (Vlink) at the node is lower than a predetermined limit voltage (please refer to information related to step S7 and S8), operate in an UPS mode to provides power stored in the battery to the node (please refer to at least ¶ 49-64).
Regarding claim 13, Min discloses when the voltage (Vlink in Fig.3) at the node (N1) is greater than a predetermined limit voltage (V1), the third converter (50 and 60) is configured to operate in a mode varying based on a voltage level of the battery (please refer to at least ¶ 42, 43 and 45).
Regarding claim 16, Min discloses wherein when the voltage level of the battery is greater than a predetermined minimum battery voltage level, the third converter is configured to operate in the UPS mode (according to at least ¶ 42 and 45, the control of the third inverter (60) is based on result of monitoring the voltage level of the battery, 
Regarding claim 17, Min discloses an uninterruptible power supply system (Fig.1, please refer to the whole reference for detailed) connected to a grid (grid which is connected to 2) and including an energy storage system (40, 50 and 60), the uninterruptible power supply system comprising: a first converter (10) configured to convert alternate current (AC) voltage of the grid to direct current (DC) voltage (¶ 37); a second converter (30) connected in series with the first converter, wherein the second converter is configured to convert the DC voltage output from the first converter to AC voltage and to transmit the AC voltage to a first load (4 and/or load connected to 3); and the energy storage system including a battery (40), wherein the energy storage system is electrically connected to a node (N1) between the first converter and the second converter for charging and discharging the node, wherein when a voltage at the node is lower than a predetermined limit voltage (please refer to information related to step S7 and S8), the energy storage system is configured to operate in an UPS mode to provide power stored in the battery to the node (please refer to at least ¶ 49-64).
Regarding claim 20, Min discloses wherein the uninterruptible power supply system further includes a switch module (70 and 80) placed between the second converter (70) and the first load (4), wherein one end of the switch module is connected to an output of the second converter (30), while the other end thereof is connected to the grid (3), wherein one of one end and the other end of the switch module is selectively connected to the first load (by turning on and off of 70 and 80).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Linkhart et al. (2009/0033154) (hereinafter “Linkhart”) in view of Heber (2016/0223620) and Hirahara (2007/0228834).
Regarding claim 2, Linkhart is used to reject claim 1 above.
Linkhart discloses the PLC determines that the operating state of the first converter is abnormal (please refer to at least ¶ 69).
Linkhart doesn’t disclose when the PLC determines that the operating state of the first converter is abnormal, the PLC is configured to determine that the operating 
Heber discloses an example of when the PLC (15 in Fig.1) determines that the operating state of the first converter (4) is abnormal (Fig.5, ¶ 29 and 30), the PLC is configured to determine that the operating mode of the energy storage system (discharge mode as stated in ¶ 30) is an uninterruptible power supply (UPS) mode, or is configured to switch the operating mode of the energy storage system to the UPS mode (discharge mode as stated in ¶ 30). 
Hirahara discloses an example of resetting the first converter (please refer to at least ¶ 3, 7, 8, 12 and 15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linkhart with the teaching of Herber and Hirahara to provide when the PLC determines that the operating state of the first converter is abnormal, the PLC is configured to determine that the operating mode of the energy storage system is an uninterruptible power supply (UPS) mode, or is configured to switch the operating mode of the energy storage system to the UPS mode, and the PLC is configured to reset the first converter. The suggestion/motivation would have been to use power from the energy storage system during the first converter is abnormal as taught by Heber and protect operation against surge as taught by Hirahara.
Regarding claim 3, Linkhart in view of Heber and Hirahara is used to reject claims 1 and 2 above.

Linkhart doesn’t explicitly disclose wherein the energy storage system further includes a third converter, wherein the third converter is disposed between and connected to the battery and the node and is configured to vary a magnitude of DC voltage across the third converter, wherein the PLC is configured to: when the operating state of the first converter is determined to be normal after resetting the first converter, switch the operating mode the energy storage system to a normal mode; or when the operating state of the first converter is determined to be abnormal after resetting the first converter, switch the operating mode the energy storage system to an UPS mode to monitor operating states of the second and third converters.
Heber discloses wherein the energy storage system (9 and 18) further includes a third converter (18), wherein the third converter is disposed between and connected to the battery and the node (VDC Bus) and is configured to vary a magnitude of DC voltage across the third converter, wherein the PLC (15 in Fig.1) is configured to: when the operating state of the first converter (4) is determined to be normal (please refer to information related to Fig.5, which discloses determining the rectifier’s operating state regarding normal or abnormal) after setting the first converter, switch the operating mode the energy storage system to a normal mode (Fig.5, normal mode as stated in ¶ 29 and 30); or when the operating state of the first converter is determined to be abnormal after setting the first converter, switch the operating mode the energy storage system to an UPS mode (Fig.5, discharge mode as stated in ¶ 29 and 30).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linkhart with the teaching of Herber and Hirahara to provide wherein the energy storage system further includes a third converter, wherein the third converter is disposed between and connected to the battery and the node and is configured to vary a magnitude of DC voltage across the third converter, wherein the PLC is configured to: when the operating state of the first converter is determined to be normal after resetting the first converter, switch the operating mode the energy storage system to a normal mode; or when the operating state of the first converter is determined to be abnormal after resetting the first converter, switch the operating mode the energy storage system to an UPS mode to monitor operating states of the second and third converters. The suggestion/motivation would have been to use power from the energy storage system as taught by Heber and protect operation against surge as taught by Hirahara.

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Linkhart et al. (2009/0033154) (hereinafter “Linkhart”) in view of Heber (2016/0223620), Hirahara (2007/0228834) and Sugeno et al. (10,523,027) (“Sugeno”).
Regarding claim 4, Linkhart in view of Heber and Hirahara is used to reject claims 1 and 2 above.
Linkhart discloses when the PLC determines that the operating state of the first or second converters is abnormal, the PLC is configured to stop the uninterruptible 
Linkhart doesn’t disclose when the PLC determines that the operating state of the third converter is abnormal, the PLC is configured to stop the uninterruptible power supply system, and to connect the grid to the load.
	Sugeno discloses an example of when the PLC determines that the operating state of the third converter (5 and/or 7 in Fig.6) is abnormal (column 6, line 39-57), the PLC is configured to stop the uninterruptible power supply system, and to connect the grid to the load (Fig.6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linkhart in view of Herber and Hirahara with the teaching of Sugeno to provide when the PLC determines that the operating state of the third converter is abnormal, the PLC is configured to stop the uninterruptible power supply system, and to connect the grid to the load. The suggestion/motivation would have been to detect any abnormality as taught by Sugeno so that to be able to provide a desired power to the load. 

13.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Linkhart et al. (2009/0033154) (hereinafter “Linkhart”) in view of Sugeno et al. (10,523,027) (“Sugeno”).
Regarding claim 5, Linkhart is used to reject claim 1 above.
Linkhart doesn’t disclose the energy storage system further includes a third converter, wherein the third converter is disposed between and connected to the battery 
Sugeno discloses an example of the energy storage system (5-7 in Fig.6) further includes a third converter (5 and/or 7), wherein the third converter is disposed between and connected to the battery and the node (node between 3 and 4) and is configured to vary a magnitude of DC voltage across the third converter, wherein the PLC is configured to: when the operating mode of the energy storage system is a normal mode, and when an operating state of the third converter is an in-operation mode (for example mode shown in Fig.4, where 7 is in-operation mode), determine the operating mode of the energy storage system as an UPS mode (mode shown in Fig.4); or when the operating mode of the energy storage system is a normal mode, and when the operating state of the third converter is determined to be a standby state (state shown in Fig.2, where 7 is in standby state) or be an abnormal state (state shown in Fig.6, where 5 and/or 7 is abnormal), determine the operating mode of the energy storage system as a normal mode (mode shown in Fig.2 or 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linkhart with the teaching of  the energy storage system further includes a third converter, wherein the third converter is disposed between and connected to the battery and the node and is configured to vary a magnitude of DC voltage across the third converter, wherein the PLC is configured to: when the operating mode of the energy storage system is a normal mode, and when an operating state of the third converter is an in-operation mode, determine the operating mode of the energy storage system as an UPS mode; or when the operating mode of the energy storage system is a normal mode, and when the operating state of the third converter is determined to be a standby state or be an abnormal state, determine the operating mode of the energy storage system as a normal mode. The suggestion/motivation would have been to detect any abnormality as taught by Sugeno so that to be able to provide a desired power to the load.

14.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (2011/0215649) (“Min”) in view of Aihara et al. (2002/0071292) (“Aihara”). 
	Regarding claim 18, Min is used to reject claim 17 above.
	Min discloses wherein the energy storage system (40, 50 and 60) is configured to determine whether to operate in the UPS mode (battery mode) based on a voltage of the bus (voltage of N1). 
	Min doesn’t disclose the uninterruptible power supply system further includes: a fourth converter connected in parallel with the second converter, wherein the fourth converter is configured to convert the DC voltage output from the first converter to AC voltage and transmit the AC voltage to a second load other than the first load and; and a bus disposed between the first converter and the second and fourth converters, wherein 
Aihara discloses an example of a fourth converter (for example a DC/DC converter which is connected to load 5b in Fig.8) connected in parallel with the second converter (for example a DC/DC converter which is connected to load 5a), wherein the fourth converter is configured to convert the DC voltage output from the first converter (formed by 1 and 7) to AC voltage and transmit the AC voltage to a second load (5b) other than the first load (5a) and; and a bus (bus between 7 and 8c) disposed between the first converter and the second and fourth converters. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Min with the teaching of Aihara to provide the uninterruptible power supply system further includes: a fourth converter connected in parallel with the second converter, wherein the fourth converter is configured to convert the DC voltage output from the first converter to AC voltage and transmit the AC voltage to a second load other than the first load and; and a bus disposed between the first converter and the second and fourth converters, wherein the energy storage system is configured to determine whether to operate in the UPS mode based on a voltage of the bus. The suggestion/motivation would have been to provide power to the multiple load as taught by Aihara.
Regarding claim 19, Min is used to reject claim 17 above.
	Min doesn’t disclose the uninterruptible power supply system further includes a fifth converter connected in parallel with the first converter and configured to convert AC voltage of the grid to DC voltage, wherein when the first converter is abnormal, the fifth 
Aihara discloses an example of the uninterruptible power supply system (Fig.4) further includes a fifth converter (one of two AC/DC converters in Fig.4) connected in parallel with the first converter (another one of the two AC/DC converters) and configured to convert AC voltage of the grid to DC voltage, wherein when the first converter is abnormal, the fifth converter is turned on to convert AC voltage of the grid to DC voltage (¶ 23) and transfer the DC voltage to the second converter (2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Min with the teaching of Aihara to provide the uninterruptible power supply system further includes a fifth converter connected in parallel with the first converter and configured to convert AC voltage of the grid to DC voltage, wherein when the first converter is abnormal, the fifth converter is turned on to convert AC voltage of the grid to DC voltage and transfer the DC voltage to the second converter. The suggestion/motivation would have been to provide multiple AC/DC converters in parallel redundant operation as taught by Aihara. 

Allowable Subject Matter
15.	Claims 7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/Richard Tan/Primary Examiner 2849